DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Priority
The Office has determined that the elected claims have full support in the 12/949617 Application, filed on 11/18/10, in Figs. 63A-63D and para 762-763. 


Election/Restrictions
Applicant's election with traverse of species C and Group II in the reply filed on 11/22/21 was acknowledged in the 12/13/21 Office Action (i.e. additional restriction requirement).  The species was not traversed specifically, but the election of groups was traversed (see paragraph 1 of the 12/13/21 OA). The traversal was based on new amendments, which required a new restriction (12/13/21). The Applicant has elected group III in the reply filed on 2/8/22, without traverse. Thus, at the current time, the election of species C (structure of Figs. 23C-D; which is described additionally in circuit 
The requirement is still deemed proper and is therefore made FINAL.  
Claims 1-7 are withdrawn as being in non-elected Group I. Claims 9-10 and 12-20 are withdrawn because they recite limitations that are not in elected species C. They thus are in other non-elected species. The reasons are described herein: claim 9 requires a third level of transistors overlying the second level. This is not shown in Figs. 23A-D, nor described in the paragraphs of the specification discussing Figs. 23A-D (i.e. para 43 and 350-351). Third level of transistors is not recited WRT the structure of the elected Figure species, being only mentioned: (a) in para 343 WRT Fig. 29L4; (b) para 635 for 3rd or 4th monocrystalline layers having memory regions, WRT Figs. 98A-H to 100A-L, (c) para 638 for 3rd or 4th monocrystalline layers having memory regions, WRT Figs. 78, and (d) para 650 for 3rd or 4th monocrystalline layers having memory regions, WRT Figs. 35A-F. Claim 10 requires a TSV through the single crystal layer to provide connection to an external device. There is no TSV through the single crystal layer shown in Figs. 23A-D or described in para 43 or 350-351 (there is a via in the substrate in Fig. 23D, but it does not penetrate through the N+ layer so is not a TSV; it only connects to wiring between the levels to ground 6318, not to an external device. Claim 12 requires vertically-oriented transistors. The transistors of Figs. 23C-D are horizontally oriented. They are vertically oriented in other embodiments, such as Figs. 23E-F. Claim 13 requires wherein said second metal layer is aligned to said first metal layer with less than 250 nm misalignment. There is no teaching in Figs. 23A-D or para 43 or 350-351 of any two metal layers having this claimed amount of alignment or misalignment. Claim 14 requires that the source, channel, and drain of at least one of the second transistors to comprise a same doping type. However, in Fig. 23D, the second transistors (upper level) are disclosed as PMOS transistors. It is well known that a PMOS transistor has P-type source and drain regions (as shown) in a N-type body. The channel region is doped with the N-type dopants, but the induced channel itself becomes P-type only due to the induced charges under the field-effect. The channel is doped oppositely from the source/drain regions. Thus, these claimed dopant types are not disclosed in Figs. 23A-D or para 43 or 350-351, and amount to a different non-elected species. Claim 15 requires a third metal layer atop at least a portion of said first metal layer, wherein said first metal layer is thicker than said third metal layer by at least 50%. This third metal layer and the required thicknesses are not disclosed in Figs. 23A-D or para 43 or 350-351 and amount to a different, non-elected species.
Thus, claims 1-7 are withdrawn as being in non-elected Group I, and claims 9-10 and 12-20 are withdrawn as being in non-elected species. All claims 1-7, 9-10, and 12-20 would need to be canceled in the event that claim 8 becomes allowable, because they are in non-elected species and have not been examined for compliance with 35 USC 112(a) or 112(b).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claim(s) 8 and 11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 8 recites the limitation “wherein said interconnects between said plurality of first transistors comprises forming a plurality of logic gates”.  The metes and bounds of the claimed limitation can not be determined for the following reasons: the limitation does not make sense, because it equates interconnects (which are a physical part of a device) with a process (of forming a logic gate). 
	Claim 11 depends from claim 8 and inherits its deficiencies.
	If the language of a claim, considered as a whole in light of the specification and given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection of the claims under 35 U.S.C. 112, second paragraph, is appropriate.  See MPEP 2173.05(a), MPEP 2143.03(I), and MPEP 2173.06.
In light of the aforementioned rejections of the claim(s) under 35 U.S.C. 112, any subsequent rejections under 35 U.S.C. 102 and/or 103 are based on prior art that reads on the interpretation of the claim language of the instant application as best understood by the examiner.



Claim Interpretation
Because certain limitations are unclear, as explained in the 112 2nd paragraph rejections, for purposes of applying art under 35 U.S.C. 102 and 103, the Office will use the following interpretations: 
“wherein said interconnects between said plurality of first transistors comprises forming a plurality of logic gates” will be interpreted as “wherein said interconnects between said plurality of first transistors arrange the first transistors into a logic gate.” 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



Claim(s) 8 and 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2009/0315094 A1 (“Lim”) in view of US 5,061,864 (“Rogers”).

Lim teaches:
8. A 3D semiconductor device, the device comprising: 

a first level (bottom tier, e.g. Fig. 3) comprising a single crystal layer 100 (para 40) and a plurality of first transistors (multiple transistors 100/120/130/140/150 are shown); 

a first metal layer (e.g. comprising 165, 300) comprising interconnects between said plurality of first transistors, wherein said interconnects between said plurality of first transistors comprises forming a plurality of logic gates (NAND, para 4-6, 32); wherein at least six of said plurality of first transistors are connected in series forming at least a portion of a NAND logic structure (para 4-6, 32), 

a second level (upper level, e.g. Fig. 3) comprising a plurality of second transistors (many transistors 210/220/230/240/250 are shown), wherein said second level overlays said first level (see e.g. Fig. 3), 

wherein at least one of said plurality of second transistors is at least partially directly atop of said NAND logic structure (see e.g. Fig. 3); and 

a second metal layer (comprising e.g. 265 and/or 270) atop at least a portion of said second level, 

Regarding the claimed limitations to “metal” layers, it is well known that bit lines 270, source lines 265 and 165, contact plugs 265 or 300 are often formed of metal. As evidence of this is para 48, wherein the contact plug 300 may be of metal, in order to have a low resistance. One of ordinary skill in the art would have found it obvious to use metals, even in instances where Lim only discloses conductive features but does not explicitly disclose metals, with the predictable results that the metals may have low 
Applicant has not disclosed that the claimed material (“metal”) is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious.  The claimed material is considered to be a "preferred" or "optimum" material out of a plurality of well known materials that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference, using routine experimentation and optimization of the invention.  In re Leshin, 125 USPQ 416 (CCPA 1960).

	
Lim does not teach wherein six of said plurality of second transistors are directly connected to the same conductive line. Rogers teaches multiple types of logic gate structures (e.g. 8-input NAND in Figs. 9-11), wherein six transistors are directly connected to the same conductive line (e.g. all of 1P-8P connect to Vcc directly on the side of Vcc). It would have been obvious to one of ordinary skill in the art at the time the invention was made to add the invention of Rogers to the invention of Lim. The motivation to do so is that the combination produces the predictable results of using a type of logic gate (NAND) that Lim uses, but using more inputs (Rogers, Figs. 9-11), which are known in the art to provide various stages and pullup control paths and pulldown control paths, with split paths being useful to optimize the number of required transistors while optimizing device performance (col 18 lines 44-col 19 line 14). 



11. The 3D semiconductor device according to claim 8, wherein at least one of said plurality of first transistors is connected to a source of at least one of said plurality of second transistors (Fig. 3).  


Allowable Subject Matter
No claim is currently allowable. However, the Office suggests that the Applicant amend claim 8 to more closely recite the geometry shown in Fig. 23D. For example, the claimed limitation “wherein six of said plurality of second transistors are directly connected to the same conductive line” could be further described in order to specify that the connections are between the source regions and the conductive line, and that adjacent transistors in the middle of the series connection have shared source regions whereas transistors on the ends of the series connection do not have shared source regions. This specificity about the shared source regions and about all of the source regions being connected to the same conductive line would go beyond the 103 rejection described above.
The Office pointed out in section 3 that claims 1-7, 9-10, and 12-20 would need to be canceled in the event that claim 8 becomes allowable. If Applicant makes the suggested changes to claim 8, they are requested to cancel claims 1-7, 9-10, and 12-20. If new claimed depending from claim 8 are filed by the Applicant, it is requested that 

Conclusion
The prior art made of record, because it is considered pertinent to applicant's disclosure, but which is not relied upon specifically in the rejections above, is listed on the Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Parendo, who can be contacted by phone at (571) 270-5030 or by direct fax at (571) 270-6030.  The examiner can normally be reached Monday through Friday from 9 am - 4 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached at (303) 297-4722.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/Kevin Parendo/Primary Examiner, Art Unit 2819